DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Status
1.	This application was filed as a divisional of United States application 16/549,573 which was a divisional of United States application No. 15/802,843 which was a divisional of United States application No. 14/117,342, which application claims the benefit of United States provisional application No. 61/485,876, filed 13 May 2011.
Claims 1-16 as filed on 16 March 2020 are examined herein.

Examiner’s Notes
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

SEQ ID NO:22 and SEQ ID NO:23 have no significant similarity in spite of being adjacent in Table 1 and having similar descriptions in that table.  SEQ ID NO:22 and SEQ ID NO:162 are identical.  See the alignment below.
US-16-722-287-162
; Sequence 162, Application US/16722287
; Publication No. US20200199606A1
; GENERAL INFORMATION
;  APPLICANT: Flasinski, Stanislaw
;  APPLICANT:Foat, Barrett C
;  APPLICANT:Oufatolle, Mohammed
;  APPLICANT:Shultz, Randall W
;  APPLICANT:Wei, Xiaoping
;  APPLICANT:Wu, Wei
;  APPLICANT:Yang, Shiaw-Pyng
;  TITLE OF INVENTION: PLANT REGULATORY ELEMENTS AND USES THEREOF
;  FILE REFERENCE: MONS:304US
;  CURRENT APPLICATION NUMBER: US/16/722,287
;  CURRENT FILING DATE: 2019-12-20
;  PRIOR APPLICATION NUMBER: US 16/549,573
;  PRIOR FILING DATE: 2019-08-23
;  PRIOR APPLICATION NUMBER: US 14/117,342
;  PRIOR FILING DATE: 2013-11-12
;  PRIOR APPLICATION NUMBER: PCT/US2012/037561
;  PRIOR FILING DATE: 2012-05-11
;  PRIOR APPLICATION NUMBER: 61/485,876
;  PRIOR FILING DATE: 2011-05-13
;  NUMBER OF SEQ ID NOS: 212
; SEQ ID NO 162
;  LENGTH: 1235
;  TYPE: DNA
;  ORGANISM: Cucumis melo
US-16-722-287-162


  Best Local Similarity   100.0%;  
  Matches 1235;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AAATTTTAATAATTAAAATGAACAATTTTTCAAGAGTAATAGAGTTTGAGAGATGTCAGA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AAATTTTAATAATTAAAATGAACAATTTTTCAAGAGTAATAGAGTTTGAGAGATGTCAGA 60

Qy         61 GAAGTTTGAGGAAGAAGATAACAAGTGGGAGAAGAGAATAAGTTTGTTGTGTGAAAGAGA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GAAGTTTGAGGAAGAAGATAACAAGTGGGAGAAGAGAATAAGTTTGTTGTGTGAAAGAGA 120

Qy        121 AGGGGAAATTTCATTCAAGGGTATATTGAACTTTTTACTCAAATTTTGTAAGTCTATTTT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AGGGGAAATTTCATTCAAGGGTATATTGAACTTTTTACTCAAATTTTGTAAGTCTATTTT 180

Qy        181 TTCCGATCAATCCTAAAATCACACACACCCTTAAAAAATGGATTATATTTGGCAATTTTC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TTCCGATCAATCCTAAAATCACACACACCCTTAAAAAATGGATTATATTTGGCAATTTTC 240

Qy        241 CATGATAAACTCATTTTTAATTTAGAGTTATTTTTTCAACGAGATATTAACAGTTTTAGT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 CATGATAAACTCATTTTTAATTTAGAGTTATTTTTTCAACGAGATATTAACAGTTTTAGT 300

Qy        301 TCATATACTAATTGTAAGAATAGTTTCTTTTAAGTTGAATAGAATTTTTGAAACTTTTAA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TCATATACTAATTGTAAGAATAGTTTCTTTTAAGTTGAATAGAATTTTTGAAACTTTTAA 360

Qy        361 TAGTTCAAAAGGTATTTTTGAAACAAAATAAGAATGTTTTTGAACTTTTTATAAAAAGAA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 TAGTTCAAAAGGTATTTTTGAAACAAAATAAGAATGTTTTTGAACTTTTTATAAAAAGAA 420

Qy        421 TTGAGATTTTTTTGAAATTTTTGATAAAGAGAAAAGAAAAGAAGAAAGAAAAAAGAAAAA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 TTGAGATTTTTTTGAAATTTTTGATAAAGAGAAAAGAAAAGAAGAAAGAAAAAAGAAAAA 480

Qy        481 CAAGTTTGTAGAACTCCGTGGGAAAATCGTCGAGGGCCCTGTGAAGGAATTTTGAAATTA 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 CAAGTTTGTAGAACTCCGTGGGAAAATCGTCGAGGGCCCTGTGAAGGAATTTTGAAATTA 540

Qy        541 TAATGAGGGTATTTTCGTCAACAAGGGAATTTAGACATCGTATATAAGCATCCTCAAACC 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 TAATGAGGGTATTTTCGTCAACAAGGGAATTTAGACATCGTATATAAGCATCCTCAAACC 600

Qy        601 CTATAATTAAGCCCTTCAATCCAATTGCCATTCTCCATCTCTCGCCGCAAGGGTTTAAGA 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 CTATAATTAAGCCCTTCAATCCAATTGCCATTCTCCATCTCTCGCCGCAAGGGTTTAAGA 660

Qy        661 GCAGCTTCTCTCCTCAGGTTGGGGTTTCCCCCTATCTTCTTCATTCTTCCTCTTCTCGAT 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 GCAGCTTCTCTCCTCAGGTTGGGGTTTCCCCCTATCTTCTTCATTCTTCCTCTTCTCGAT 720

Qy        721 TTCTTTCTTCTATTTGCTCGATAGTCTCTTATTTCTTGAGCTTTTGCTGTTTTTCTCCTG 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 TTCTTTCTTCTATTTGCTCGATAGTCTCTTATTTCTTGAGCTTTTGCTGTTTTTCTCCTG 780

Qy        781 TACATCCTAACATGAATTATAACTTGGTTTTGATTTTGTCTTTTACTTCTGTATTAAACA 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 TACATCCTAACATGAATTATAACTTGGTTTTGATTTTGTCTTTTACTTCTGTATTAAACA 840

Qy        841 ACTTTTCTTACCCTTTTATTCTTCTCTTCTTCTTCGTGTCCCTGCCCTTTTGTTTTTATG 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 ACTTTTCTTACCCTTTTATTCTTCTCTTCTTCTTCGTGTCCCTGCCCTTTTGTTTTTATG 900

Qy        901 CTAATTTTATGTTTCTGTTTATCAATCTATCGAGGCGTGACCTGTCGTTCTTCCAATAGC 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 CTAATTTTATGTTTCTGTTTATCAATCTATCGAGGCGTGACCTGTCGTTCTTCCAATAGC 960

Qy        961 GTAGATCTGCACTTAATCTATTCTAGCTGATTGGATTGGTCGTTTTTCGTTTTTTTAATT 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 GTAGATCTGCACTTAATCTATTCTAGCTGATTGGATTGGTCGTTTTTCGTTTTTTTAATT 1020

Qy       1021 TATTTTCTCTGTTCTAGTTCCGATAAATTTTTTTATATATAATTAACAAGTTCTCCAGCC 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 TATTTTCTCTGTTCTAGTTCCGATAAATTTTTTTATATATAATTAACAAGTTCTCCAGCC 1080

Qy       1081 AAAAGGGTTAATATTGCGTTGGATATTTTAATTTTTACGTTATTTAGATGTGTGAATCTA 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 AAAAGGGTTAATATTGCGTTGGATATTTTAATTTTTACGTTATTTAGATGTGTGAATCTA 1140

Qy       1141 ATAAAATTAGGGTTATTCATAAATTTCAGTAATGATATTTTGGTTATCTGTTCTTGCTGT 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1141 ATAAAATTAGGGTTATTCATAAATTTCAGTAATGATATTTTGGTTATCTGTTCTTGCTGT 1200

Qy       1201 TCCTGTTTCGCAGTTCTTTTACCTAATATTCAAGC 1235
              |||||||||||||||||||||||||||||||||||
Db       1201 TCCTGTTTCGCAGTTCTTTTACCTAATATTCAAGC 1235


Claim Objections
3.	Claims 1-16 are objected to because of the following informalities.
Claims 1-16 are objected to because they reference SEQ ID NO:22 however, no results are provided for SEQ ID NO:22.  Instead, results are provided for SEQ ID NO:162 which is identical to SEQ ID NO:22.  Amendment of the claims to read on SEQ ID NO:162 is requested.

Specification
4.	The disclosure is objected to because of the following informalities.  
The specification discloses SEQ ID NO:22 on page 32 as having a promoter, leader and intron domain.  However, four domains are marked in the corresponding far right column of Table 1.  See also page 44 (approximate), where the identical SEQ ID NO:162’s listing recites all four domains.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the 

5.	Claims 1 and 4-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is drawn to a DNA molecule comprising SEQ ID NO:22, or a variant at least 85% sequence identical to SEQ ID NO:22 or a fragment of SEQ ID NO:22; where the fragment, but not the variant, is required to have gene-regulatory activity.  Claim 1 also requires an operably linked heterologous transcribable DNA molecule.  
Applicant defines “gene regulatory activity” broadly:
the ability to affect the expression pattern of an operably linked transcribable polynucleotide molecule by affecting the transcription and/or translation of that operably linked transcribable polynucleotide molecule.  As used herein, a transcriptional regulatory expression element group (EXP) may be comprised of expression elements, such as enhancers, promoters, leaders and intrans, operably linked.  Thus a transcriptional regulatory expression element group may be comprised, for instance, of a promoter operably linked 5' to a leader sequence, which is in turn operably linked 5' to an intron sequence.  The intron sequence may be comprised of a sequence beginning at the point of the first intron/exon splice junction of the native sequence and further may be comprised of a small leader fragment comprising the second intron/exon splice junction so as to provide for proper intron/exon processing to facilitate transcription and proper processing of the resulting transcript.  Leaders and intrans may positively affect transcription of an operably linked transcribable polynucleotide molecule as well as translation of the resulting transcribed RNA. The preprocessed RNA molecule comprises leaders and intrans, which may affect the posttranscriptional processing of the transcribed RNA and/or the export of the transcribed RNA molecule from the cell nucleus into the cytoplasm. Following post-transcriptional processing of the transcribed RNA molecule, the leader sequence may be retained as part of the final messenger RNA and may positively affect the translation of the messenger RNA molecule.

Spec., para. 0027.  Dependent claims 2-3 require a higher degree of sequence identity than 85%.  Dependent claims 4-6 further limit the identity of the heterologous sequence.  Dependent claims 7 and 10 read on a transgenic plant, plant part or plant cell 
Dependent claim 13 is drawn to a method that uses a plant with the DNA molecule of claim 1 to produce a commodity product; claim 14 further limits the commodity product.
Dependent claim 16 is drawn to a method of expressing the heterologous transcribable DNA molecule by cultivating a plant with the DNA molecule of claim 12.  
To claim a genus under the written description requirement, Applicant is required to describe a representative number of species to reflect the variation within the genus or structures sufficient to define the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
The claimed genera include all fragments of SEQ ID NO:22.
The claimed genera also include sequence variants of SEQ ID NO:22 sharing as little as 85% identity with SEQ ID NO:22.  However, since none of the variants require that the claimed variants have any activity, said variants satisfy the written description requirement.  However, such variants are rejected under 35 USC 112(a)’s enablement requirement infra because Applicant fails to teach how to use inactive variants.  
Therefore, focusing on fragments, in contrast to the broad genera claimed, Applicant provides limited description.  According to the specification, Applicant identified gene regulatory elements from C. melo including the claimed promoter / intron combination.  Spec., para. 0005.  Table 1 sets forth the identities of the SEQ ID NOs described by the specification.  E.g., id., p. 32.  Table 1 describes that SEQ ID NO:22 is promoter; leader; intron combination from the C. melo Elongation Factor 1 alpha gene.  Id.  As seen supra, SEQ ID NO:22 is identical to SEQ ID NO:162.  Table 1 also describes that SEQ ID NO:162 is promoter; leader; intron; leader combination from the C. melo Elongation Factor 1 alpha gene.  Id., p. 44.  
No results are described for SEQ ID NO:22; however, results are provided for SEQ ID NO:162 in at least soybean and cotton plants and/or cells.  Id., pp. 54-88.

The post-filing art identified a C. melo elongation factor 1 alpha gene in 2014.  NCBI (2014) XM_008459007 (given the 2014 date, no attempt was made to compare this gene’s promoter sequence to the SEQ ID NO:22 or SEQ ID NO:162.).
In the promoter art, several publications describe that changes to the primary structure of a promoter sequence comprised in SEQ ID NO:22 or SEQ ID NO:162, changes that would still fall within the scope of claim 1, might have significant effects on the variant or fragment nucleotide sequence’s ability to be active as a promoter within the instant invention.  See, e.g., Donald & Cashmore (1990) EMBO J 9:1717-26, abstract; Kim et al. (1994) Plant Mol Biol 24:105-17, abstract; and Dolferus et al. (1994) Plant Physiol 105:1075-87, abstract.  Thus without essential motifs, one of the claimed fragments may not be active.
Additionally, although Applicant sets no limit on the fragment size, it is generally accepted that plant promoters require a certain minimum length to be active.  For example, Cho & Cosgrove found that deletions below 145 bp in their studied promoter were inactive.  Cho & Cosgrove (2002) Plant Cell 14:3237-53, 3246. 
As seen above, Applicant claims large genera of sequences related to SEQ ID NO:22 / SEQ ID NO:162 and fragments thereof.  In contrast to the breadth of the claims, Applicant only describes the sequence itself, SEQ ID NO:162, as active without describing the activity of any variants or fragments thereof.  An ordinary artisan would not envision the full scope of the claimed sequences as routinely active in the instant invention.  Applicant thus fails to describe a representative number of species in comparison to the size of the genera claimed.
However, in addition to describing a representative number of species, there is an alternate route to satisfying the written description requirement.  In a 1997 decision the Federal Circuit provides a two-prong approach to satisfying the written description requirement in a 1997 decision.  The court held that in the event that a sufficient number of species are not described, the written description requirement may be satisfied by describing structural features that are necessary and/or sufficient for activity for members of the claimed genus.  Regents of the Univ. of Cal. v. Eli Lilly and Co., 119 F. Id.
However, in the case of the instant invention, neither the specification nor the art describes conserved structures that are necessary and/or sufficient for the promoter activity of SEQ ID NO:22 / SEQ ID NO:162 except for a TATA box.  The promoter art in general describes a promoter as a linear assembly of structures related to binding transcription factors, with the bulk of the binding sites upstream of the TATA box which directs RNA polymerase II binding.  The combination of these structures generally determines the activity and the specificity of the promoter.  See, e.g. Potenza et al. (2004) In Vitro Cell Dev Biol Plant 40:1-22, 2 and Fincher et al., US 6,462,258 B1, issued 8 October 2002, cols. 9-10.
Applicant also describes that a portion of SEQ ID NO:22 / SEQ ID NO:162 is an intron.  Spec., p. 32.  Although it is well known in the art that introns modulate and can enhance gene expression, the art fails to provide structural features of intron that are necessary and sufficient for activity.  For example, Rose reviews attempts at defining required sequences within expression-enhancing introns, but concludes that few if any sequences were identified as being necessary and/or sufficient.  Rose (2008) Curr Top Microbial lmmunol 326:277-90, 283-84.  Flasinski et al. also describes expression-enhancing introns, and further describes that the nucleotide sequence CAGATCTG is a motif associated with such expression-enhancing introns.  Flasinski et al., US Patent Publication 2007/0204367, published 30 August 2007, see, e.g., para. 0011.  However, such a short sequence obviously cannot fully describe an intron.  Thus the art also fails to describe structural features of introns that are necessary and sufficient for activity.  
Applicant fails to describe or correlate any individual structural feature(s) of the claimed sequences as necessary and/or sufficient for activity in the instant invention.  Nor does the art describe the necessary and sufficient structural features required for a promoter.  For example, in an introduction to a 2007 publication of an in silico analysis of plant promoters, Saha et al. teaches that computational analysis of promoters is only 
To summarize, the claims read on sequence variants of SEQ ID NO:22 / SEQ ID NO:162, as well as fragments thereof, where the fragments require gene regulatory activity.  In contrast to the size of the genera claimed, Applicant only describes only the SEQ ID NO:22 / SEQ ID NO:162 sequence itself.  
Further, although the promoter art is well-developed, the intron art and leader art is much less extensive.
Thus Applicant fails to describe a representative number of species when compared to the size of the genera claimed.  Applicant also fails to describe the structural elements in SEQ ID NO:22 / SEQ ID NO:162 that are necessary and/or sufficient for full activity.
Given the lack of written description in the specification plus the lack of knowledge in the prior art as it relates to SEQ ID NO:22 / SEQ ID NO:162, one of skill in the art would not believe that Applicant was in possession of the broad genera claimed at the time of filing the instant application.
Dependent claims are included in this rejection because none provide further limitations obviating this rejection.
Sequence variants with promoter activity that are at least 95% sequence identical to a nucleic acid molecule supported by a working example are generally considered to satisfy the written description requirement.  The same analysis does not necessarily apply to “gene regulatory activity” or intron activity.

Claim Rejections - 35 USC § 112(a), scope of enablement
6.	Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using SEQ ID NO:11 as a promoter, does not reasonably provide enablement for sequence variants and fragments as broadly as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

Dependent claim 13 is drawn to a method that uses a plant with the DNA molecule of claim 1 to produce a commodity product; claim 14 further limits the commodity product.
Dependent claim 16 is drawn to a method of expressing the heterologous transcribable DNA molecule by cultivating a plant with the DNA molecule of claim 12.  
The Federal Circuit in In re Wands lists eight considerations for determining whether or not undue experimentation would be necessary to practice an invention.  In re Wands, 858 F2d 731, 737, 8 USPQ2d 1400, 1406 (Fed. Cir. 1988).  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.  Id.
Applicant teaches novel gene regulatory elements from C. melo including the claimed promoter / intron combination.  Spec., para. 0005.  Table 1 teaches the identities of the SEQ ID NOs described by the specification.  E.g., id., p. 32.  
Table 1 teaches that SEQ ID NO:22 is promoter; leader; intron combination from the C. melo elongation factor 1 alpha gene.  Id.  As seen supra, SEQ ID NO:22 is identical to SEQ ID NO:162.  Table 1 also teaches that SEQ ID NO:162 is promoter; leader; intron; leader combination from the C. melo elongation factor 1 alpha gene.  Id., p. 44.  
Id., pp. 54-88.  Applicant fails to teach any independent activity of the isolated leader, promoter or intron sequence, or sequence variants or fragments thereof.
The post-filing art teaches a C. melo elongation factor 1 alpha gene in 2014.  NCBI (2014) XM_008459007 (given the 2014 date, no attempt was made to compare this gene’s promoter sequence to the SEQ ID NO:22 or SEQ ID NO:162.).
Applicant provides no teachings that all the claimed variants of SEQ ID NO:22 / SEQ ID NO:162 will be functional in the instant invention.  If the variants are non-functional, then Applicant fails to teach how to use the inactive variants.
Further, there are no teachings that the claimed fragments of SEQ ID NO:22 will have any form of gene-regulatory activity, e.g. intron activity, except in connection with the promoter activity.  
SEQ ID NO:22 is 1,235 bp long.  If the first approximately 85% base pairs were held constant, and the remaining 180 (approximately 15%) were varied, that would result in 1804 different variants.  However, that is only a small fraction of the number claimed, because different regions could be held constant.  Furthermore, fragments of SEQ ID NO:22 are claimed without any lower limit to the length.
The promoter art in general teaches that changes to the primary structure of the promoter part of SEQ ID NO:22 / SEQ ID NO:162, changes that would still fall within the scope of, e.g. claim 1, might have significant effects on the variant nucleotide sequence's ability to function as a promoter within the instant invention.  See, e.g., Donald & Cashmore, EMBO J 9:1717-26 (1990), abstract; Kim et al., Plant Mal Biol 24:105-17 (1994), abstract; and Dolferus et al., Plant Physiol 105:1075-87 (1994), abstract.  The art therefore teaches that variants of SEQ ID NO:22 are not intrinsically active as, e.g. a promoter.
However, in the case of the instant invention, the specification does not teach conserved structures that are necessary and/or sufficient for the promoter activity of SEQ ID NO:22 / SEQ ID NO:162 except for a TATA box.  The promoter art in general teaches a promoter as a linear assembly of structures related to binding transcription factors, with the bulk of the binding sites upstream of the TATA box which directs RNA See, e.g. Potenza et al. (2004) In Vitro Cell Dev Biol Plant 40:1-22, 2 and Fincher et al., US 6,462,258 B1, issued 8 October 2002, cols. 9-10.
Additionally, although Applicant sets no limit on the fragment size, it is generally accepted that plant promoters require a certain minimum length to be active.  For example, Cho & Cosgrove teaches that deletions below 145 bp in their studied promoter were inactive.  Cho & Cosgrove (2002) Plant Cell 14:3237-53, 3246. 
Applicant also describes that a portion of SEQ ID NO:22 / SEQ ID NO:162 is an intron.  Spec., pp. 32 & 44.  Although it is well known in the art that introns modulate and can enhance gene expression, the art fails to provide structural features of introns that are necessary and sufficient for activity.  For example, Rose reviews attempts at defining required sequences within an expression-enhancing intron, but concludes that few if any sequences were identified as being necessary and/or sufficient.  Rose (2008) Curr Top Microbial lmmunol 326:277-90, 283-84.  Flasinski et al. also teaches expression-enhancing introns, and further teaches that the nucleotide sequence CAGATCTG is a motif associated with such expression-enhancing introns.  Flasinski et al., US Patent Publication 2007/0204367, published 30 August 2007, see, e.g., para. 0011.  However, such a short sequence obviously cannot fully characterize an intron.  Thus the art also fails to teach structural features of introns that are necessary and sufficient for activity.  
While the claimed sequence variants would have a real world value if claimed, for example, as functional promoters or 5′-gene-regulatory units, if the variants and fragments are not functional as a promoter (or intron), then Applicant fails to teach how to use the instant claimed invention.  
In this aspect, the pending claims are similar to the In re Fisher decision of the Federal Circuit.  In re Fisher, 421 F.3d 1365, 76 USPQ2d 1225 (Fed. Cir. 2005).  In that 2005 decision, a general disclosure in the patent application was provided to support claims to a nucleic acid whose particular function is not disclosed.  Id., 76 USPQ2d 1231.  The court found that none of the utilities generally suggested for the claimed nucleic acids and compositions in the Fisher case was enough to overcome the utility Id., 76 USPQ2d 1234.  The instant case is similar in that the specification merely provides an asserted use for the full length sequence and its fragments, but not the variants.  Without claiming a promoter activity for the variants, and narrowing the focus of activity of the claimed fragments to promoters, Applicant fails to teach how to use the invention as broadly as claimed.
Therefore the specification is not enabled throughout the broad scope of the claims because of the lack of guidance provided by Applicant.  Dependent claims are included in this rejection because none provide further limitations obviating this rejection.
Sequence variants with promoter activity that are at least 95% sequence identical to a nucleic acid molecule supported by a working example are generally enabled.  Thus 95% sequence-identical variants of SEQ ID NO:163, the promoter portion of SEQ ID NO:162, would be considered enabled.  The same analysis does not necessarily apply to “gene regulatory activity” or intron activity.
Similarly, promoter fragments supported by a working example are generally considered enabled.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1, 4-5, 7-8 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al., US Patent No. 5,489,520, issued 6 February 1996 as evidenced by the teachings of Odell et al. (1985) Nature 313:810-12.
Claim 1 is drawn to a nucleic acid molecule comprising a fragment of, e.g. SEQ ID NO:22, and a heterologous nucleic acid to be transcribed.  The claim is interpreted so that promoter activity or related elements qualifies as “gene-regulatory activity.”  
Adams et al. discloses a construct using the 35S CMV promoter to drive expression of the bar gene (Fig. 1); Adams et al. cites to the Odell et al. publication as the source of the 35S CMV promoter.  Adams et al., col. 4.  Odell et al. teaches that the 35S CMV promoter has a TATA box.  Odell et al., p. 810.
Thus Adams et al. discloses a promoter with a TATA box wherein this promoter is placed in a construct with the other required elements of claim 1.  Adams et al., Fig. 1.  Therefore Adams et al. anticipates claim 1.
The bar gene is of agronomic interest since it provides herbicide resistance (col. 7) and thus Adams et al. anticipates claims 4-5.
Adams et al. discloses a transgenic maize plant and progeny thereof (Fig. 7A & col. 16) and thus anticipates claims 7-8 and 10-11.  Adams et al.’s Figure 7C depicts a seed and thus Adams et al. anticipates claims 12 and 15.  Instant claim 13 is a method claim which only requires obtaining a transgenic plant and producing a product such as seeds from it and thus claims 13-14 are anticipated.  
Since PAT activity is demonstrated in the transgenic plant (Fig. 7A & col. 16), claim 16 is also anticipated.

8.	Claims 1, 4, 6-7, and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischhoff & Perlak, US Patent No. 5,500,365, issued 19 March 1996 as evidenced by the teachings of Odell et al. (1985) Nature 313:810-12.
Claim 1 is drawn to a nucleic acid molecule comprising a fragment of SEQ ID NO:11 and a heterologous nucleic acid to be transcribed.  The claim is interpreted so that promoter activity or related elements qualifies as “gene-regulatory activity.”  There is no lower limit to the size of the fragment claimed and thus it is reasonable to interpret one embodiment of a fragment of SEQ ID NO:22 as a TATA box.  This interpretation is confirmed by Applicant in the specification where Applicant defines plant promoters as having a “TATA box element.”  Spec., para. 0034.  
Bt gene.  E.g. col. 13.  Fischhoff & Perlak cites to the Odell et al. publication in reference to the 35S CMV promoter.  Fischhoff & Perlak, col. 14.  Odell et al. teaches that the 35S promoter has a TATA box.  Odell et al. p. 810.  Thus Fischhoff & Perlak discloses a promoter with a TATA box wherein this promoter is placed in a construct with the other required elements of claim 1.  Fischhoff & Perlak, Fig. 5.  Therefore Fischhoff & Perlak anticipates claims 1, 4 and 6.
Fischhoff & Perlak discloses a transgenic cotton plant and progeny thereof (Col. 1 & col. 32) and thus anticipates claims 7, 9-12 and 15.
Instant claim 13 is a method claim which only requires obtaining a transgenic plant and producing a product and thus claims 13-14 are anticipated.  
Since Bt protein activity is demonstrated in the transgenic plant (Col. 31), claim 16 is also anticipated.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 



The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1, 4-5, 7-8 and 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 5,489,520.  Although the claims at issue are not identical, they are not patentably distinct from each other because as seen above, the above claims are anticipated by the ‘520 Patent.

10.	Claims 1, 4, 6-7, and 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 5,500,365.  Although the claims at issue are not identical, they are not patentably distinct from each other because as seen above, the above claims are anticipated by the ‘365 Patent.

Conclusion
11.	No claim is allowed.

Allowable Subject Matter
12.	SEQ ID NO:22 / SEQ ID NO:162 was not known as a promoter / leader / intron / leader combination in the prior art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/Examiner, Art Unit 1663